               Case 3:17-cv-05517-EMC Document 418 Filed 08/26/21 Page 1 of 2



 1                                   UNITED STATES DISTRICT COURT
 2                                 NORTHERN DISTRICT OF CALIFORNIA
 3   SINCO TECHNOLOGIES PTE LTD.                     )
                                                     )            3:17-cv-05517
                                                         Case No: _______________
 4                                                   )
                                     Plaintiff(s),   )   APPLICATION FOR
 5                                                   )   ADMISSION OF ATTORNEY
              v.
                                                     )   PRO HAC VICE
 6   SINCO ELECTRONICS                               )   (CIVIL LOCAL RULE 11-3)
     (DONGGUAN) CO., LTD., et al.                    )
 7
                                     Defendant(s).   )
                                                     )
 8
         I, ROBBIN LEE                            , an active member in good standing of the bar of
 9
        Illinois                   , hereby respectfully apply for admission to practice pro hac vice in the
10   Northern District of California representing: Defendents SinCo Electronics et al.          in the
     above-entitled action. My local co-counsel in this case is __________________________________,
                                                                Douglas A. Winthrop                     an
11   attorney who is a member of the bar of this Court in good standing and who maintains an office
12   within the State of California.
       MY ADDRESS OF RECORD:                               LOCAL CO-COUNSEL’S ADDRESS OF RECORD:
13    601 Massachusetts Avenue, N.W.                      Three Embarcadero Center, 10th Floor
      Washington, D.C. 20001                              San Francisco, California 94111-4024
14
       MY TELEPHONE # OF RECORD:                           LOCAL CO-COUNSEL’S TELEPHONE # OF RECORD:
15    (202) 942-5000                                      (415) 471-3100
       MY EMAIL ADDRESS OF RECORD:                         LOCAL CO-COUNSEL’S EMAIL ADDRESS OF RECORD:
16    Robbin.Lee@arnoldporter.com                         Douglas.Winthrop@arnoldporter.com
        I am an active member in good standing of a United States Court or of the highest court of
17   another State or the District of Columbia, as indicated above; my bar number is: 6313334      .
18       A true and correct copy of a certificate of good standing or equivalent official document from said
     bar is attached to this application.
19      I agree to familiarize myself with, and abide by, the Local Rules of this Court, especially the
     Standards of Professional Conduct for attorneys and the Alternative Dispute Resolution Local Rules.
20
         I declare under penalty of perjury that the foregoing is true and correct.
21
      Dated: August 26, 2021                                        ROBBIN LEE
22                                                                               APPLICANT

23
                                     ORDER GRANTING APPLICATION
24                             FOR ADMISSION OF ATTORNEY PRO HAC VICE
25       IT IS HEREBY ORDERED THAT the application of ROBBIN LEE                                 is granted,
     subject to the terms and conditions of Civil L.R. 11-3. All papers filed by the attorney must indicate
26   appearance pro hac vice. Service of papers upon, and communication with, local co-counsel
27   designated in the application will constitute notice to the party.

28   Dated:
                                                           UNITED STATES DISTRICT/MAGISTRATE JUDGE

     PRO HAC VICE APPLICATION & ORDER                                                                  October 2012
Case 3:17-cv-05517-EMC Document 418 Filed 08/26/21 Page 2 of 2
